DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on February 21, 2020.  Claims 1 – 20 are presented for examination. 
Claim Objections
Claims 3, 10 and 17 are objected to because of the following informalities:  The claims recite limitations of “rank the retrieved listings based satisfaction of the desired curriculum scope”.  It appears the claims should recite “rank the retrieved listings based on satisfaction of the desired curriculum scope”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 6, 11 – 13, and 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a client device" in line 2.  It is unclear whether “a client device” is the same or unique from “a client device” established in claim 1 line 3. For the purpose of examination, “a client device” in claim 4 will be interpreted as “the client device” established in claim 1. 
Claim 5 recites the limitation "a user interface" in line 4.  It is unclear whether “a user interface” is the same or unique from “a user interface” established in claim 1 line 13. For the purpose of examination, “a user interface” in claim 5 will be interpreted as “the user interface” established in claim 1.
Claim 6 is rejected under 35 U.S.C. 112(b) because it depends from claim 5 and does not cure its deficiencies.
Claims 11 – 13 and 18 – 20 recite limitations that are parallel in nature to those found in claims 4 – 6 and are therefore rejected for the same reasons as set forth above for claims 4 – 6. For the purpose of examination, claims 11 – 13 and 18 – 20 will be interpreted similar to claims 4 – 6 as “the client device” and “the user interface”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to systems and a method for education-based nomadic sequencing recommendations for satisfying a curriculum scope.  Therefore, these claims are being interpreted as falling into one of the statutory categories.
Representative claim 1 recites limitations that are certain methods of organizing human activity for commercial interactions including agreements in the form of contracts, marketing or sales activities or behaviors, or business relations.  Claim 1 recites:
A computer-implemented method for satisfying a curriculum during nomadic travel, the method comprising: 
receiving, from a client device, information describing a desired curriculum scope and a time period; 
optimizing a curriculum for completion based on subjects mapped from the curriculum scope and the time period; 
mapping the curriculum to education destinations; 
determining a set of geographic regions based on the education destinations; 
retrieving, from a listing database for each geographic region, listings available in the geographic region during a subset of the time period; 
ranking, for each geographic region, the retrieved listings based on the education destinations; and 
transmitting, for display on a user interface at the client device, an accommodation recommendation including listings in one or more of the geographic regions.
The limitations of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction for booking a curriculum based itinerary with accommodations, which is an abstract idea.  The remaining claim features, limitations, and/or steps that are recited beyond the identified judicial exception are considered additional elements.  The additional elements are further evaluated in Step 2A prong 2 and Step 2B to determine if the judicial exception has been integrated into a practical application or amounts to significantly more than the judicial exception.  
The judicial exception is not integrated into a practical application.  The following additional elements are further analyzed in Step 2A prong 2: 
a client device; a listing database; and a user interface at the client device;
The judicial exception is not integrated into a practical application because the additional elements, identified above, are recited at a high level of generality such that it amounts to no more than merely using a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than merely using a computer as a tool to perform the abstract idea. The same analysis applies here in step 2B and does not provide an inventive concept.  Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea and does not amount to significantly more than the judicial exception.  The claim is not patent eligible. 
Claims 2 – 7 are dependents of claim 1.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea of the independent claims.  The dependent claims recite no further additional elements that would integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  Simply implementing the abstract idea on generic computer components is not a practical application of the judicial exception and does not amount to significantly more than the judicial exception.  The claims are not patent eligible.
	Claims 8 and 15 are parallel in nature to claim 1, formulated as a system and non-transitory computer readable medium, respectively.  The technological environments of claims 8 and 15 are similar in nature to claim 1 reciting generic computing components.  Accordingly, claims 8 and 15 are similarly ineligible.  
	Claims 9 – 14 and 16 – 20 are parallel in nature to the limitations found in claims 2 – 8, with the above noted exception of claims 8 and 15 reciting a system and non-transitory computer readable medium.  Accordingly, claims 9 – 14 and 16 – 20 are rejected as being directed towards ineligible subject matter based upon the same analysis set forth above.  
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090313055 A1 to Martin in view of US 20040096811 A1 (hereafter Martin) to Anneswamy et al (hereafter Anneswamy). 

Claim 1.  Martin teaches the following limitations, 
A computer-implemented method for satisfying a curriculum during nomadic travel, the method comprising: 
receiving, from a client device, information describing a desired curriculum scope and a time period; ([0048]  “…receive a set of travel planning answers and/or travel planning choices from the user computer 125.  … Questions/answers and options/choices may relate to specific information (such as departure date, departure city, return date, etc.) and/or attribute information (desired activities, desired nightlife, desired travel type, etc.).”; also see [0066].)
Examiner note: Paragraph [0036] of the specification of the instant application describes curriculum scope as “an area of study” and provides examples such as skills (e.g., underwater basket weaving, polka dancing, etc.) or particular topics of interest (e.g., extractive metallurgy, Mandarin, pop culture, etc.).  Therefore, since the teachings of Martin are directed to activities or topics of interests, such as snorkeling, swimming, diving, and horseback riding (see paragraph [0066]) the teachings of Martin of desired activities reads on the claimed limitation of a curriculum scope.


determining a set of geographic regions based on the education destinations; ([0073] teaches travel property entry 505, stored in property database 410, includes “address, city, state, and zip code; FIG. 8a (part 1) showing where the destination can include multiple regions (see destinations of Maui, Kauaii, Hawaii, and Oahu); See also [0053]  “one or more destinations (e.g., Hawaii, Mexico, the Bahamas, Italy)”; See also [0086] “…match tool 310 finding the travel property database 410, which contains all properties available for selecting and rating by the match tool, and creating a travel property list.” See also [0066] “…if a prospective traveler chooses "snorkeling," "swimming," "diving," and "horseback riding" for the required activities option set, then the match tool 310 will eliminate all travel properties that lack convenient access to these activities.”  )
Examiner note: Paragraph [0035] of the specification of the instant application describes destination information as including a “geographic region (e.g., city, country, or continent)”.  Therefore, when match tool 310 searches property database 410, containing property entry 505 which includes the city, state, and zip code, and match tool 310 “eliminates travel properties that lack convenient access to activities”, a set of geographic regions (i.e. cities with travel properties) is determined based on the education destination matching the desired curriculum scope. 
retrieving, from a listing database for each geographic region, listings available in the geographic region during a subset of the time period; (FIG. 6;  [0086] “The travel matching method 600 begins in step 602 with the match tool 310 finding the travel property database 410, which contains all properties available for selecting and rating by the match tool, and creating a travel property list.”; See also [0105] and FIG. 12 showing a calendar planning tool for adding properties, such as “Hotel Name 1” and “Hotel Name”, during a subset of the time period; See also FIG. 13 and [0107] “hotel details display 1300 shows information pertaining to hotels and other travel properties that a user has added to a travel itinerary. … The user may add additional travel properties by selecting "Add a hotel . . . "”) 
ranking, for each geographic region, the retrieved listings based on the education destinations; and (FIG. 9; See also [0067] and [0070] teaching rating the retrieved listings based on how well the education destination matches to the chosen curriculum scope of activities)
transmitting, for display on a user interface at the client device, an accommodation recommendation including listings in one or more of the geographic regions. (FIG. 6 (part 3) and [0093] “…In step 668, the display tool 325 transmits a match results display reflecting the selected and rated travel properties to the user computer 125.”;  See also FIG. 7 ele. 725)

Martin does not teach the following limitation, however, Anneswamy teaches, 
optimizing a curriculum for completion based on subjects mapped from the curriculum scope and the time period; (See [0090] – [0092] teaching subjects mapping from a curriculum scope and optimization of a curriculum; See also [0107] “Managers and students will be able to construct their curriculum through a mixed selection of training solution and identification of desired outcomes. Using the system of the invention, they can optimize the training program or curriculum to match their objectives taking into account other constraints and objectives.”; See also [0101] “Parameters which can be expressed in relative terms (cost, duration, mix of training/learning methodologies) are presented interactively on the screen. When the curriculum manager decides that the optimum has been reached, a plan is automatically produced, on screen and/or by print-out. To the extent to which schedules and locations have been selected as parameters, the plan includes scheduling information.)
mapping the curriculum to education destinations; (See [0101] for mapping curriculum to location; See also [0007] for parameters including location and facilities)
This technique of Anneswamy is applicable to the system of Martin as they both share characteristics and capabilities, namely, they are directed to scheduling desired activities for a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the desired curriculum scope during a time period of Martin to include optimizing a curriculum for completion based on subjects mapped from the curriculum as taught by Anneswamy. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Martin for better efficiency of a training program by customizing the curriculum to the needs of the users (see paragraph [0032] of Anneswamy).

Claims 8 and 15.  Claims 8 and 15 are directed to a system and computer readable medium.  Claims 8 and 15 recite limitations that are parallel in nature as those addressed above for claim 1, which are directed to a computer-implemented method.  Claims 8 and 15 are therefore rejected for the same reasons as set forth above for claim 1. 


Claims 2 – 3, 9 – 10, and 16 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090313055 A1 to Martin in view of US 20040096811 A1 to Anneswamy, and further in view of US 20120221595 A1 to Slowe et al (hereafter Slowe).

Claim 2. Martin, in view of Anneswamy and Hornthal, teaches the computer-implemented method of claim 1. Martin further teaches, 
wherein ranking the retrieved listings comprises: 
mapping topics of a curriculum for the desired curriculum scope to education destinations in the geographic region; and (FIG. 5 (Part 3) ele. 505, 510, and 515; [0072] “In selecting and rating the travel properties, the match tool 310 may consult a travel property database 410. FIG. 5 is a block diagram of a travel property database structure 500, in accordance with an embodiment of the present invention, that may be stored in the property database 410. In one embodiment, the travel property database structure 500 comprises property entries (such as property entry 505), activity tag location entries (such as activity tag location entry 510), activity tag entries (such as activity tag entry 515),”; and [0074])
Regarding the following limitation, 
ranking the retrieved listings based on distance to the education destinations. 
Martin teaches, see [0059] “The match tool 310 may allow the user to re-sort the list of travel properties based upon relevant criteria, such as price, distance, or ratings, to assist the user in finding the travel property that best matches the user's experience and other constraints.”  To the extent that Martin doesn’t explicitly teach based on the distance to the education destinations, Slowe teaches, see [0018], “When searching for accommodations (e.g., hotels, motels, hostels, apartment rentals, home rentals, or other forms of accommodation), a traveler may be presented with one or more accommodations that are sorted by one or more factors such price, hotel rating (e.g., a customer rating about a hotel), distance from a particular geographic location (e.g., the city center, distance from a point of interest, etc.),”.  
This technique of Slowe is applicable to the system of Martin as they both share characteristics and capabilities, namely, they are directed to searching for accommodations near a user’s desired activities. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ranking of retrieved listings of Martin to include ranking based on distance from the listing to the point of interest as taught by Slowe. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Martin in order to allow a user to select an accommodation that is conveniently located (see paragraph [0018] of Slowe).
 
Claim 3. Martin, in view of Anneswamy and Hornthal, and further in view of Slowe, teaches the computer-implemented method of claim 2. Martin further teaches, 
further comprising: 
mapping education destinations to assignments of the desired curriculum scope; and ([0072] teaches mapping activity tags, such as snorkeling, swimming, diving, horseback riding, etc. to activity location identifiers;  See also FIG. 5 (Part 3) ele. 505, 510, and 515; and [0074])
ranking the retrieved listings based on satisfaction of the desired curriculum scope. (Martin [0070] teaches rating listings based upon how well the property satisfies an activity (i.e. curriculum scope))

Claims 9 – 10, and 16 - 17.  Claims 9 – 10, and 16 - 17 are directed to a system and computer readable medium.  Claims 9 – 10, and 16 - 17 recite limitations that are parallel in nature as those addressed above for claims 2 – 3, which are directed to a computer-implemented method.  Claims 9 – 10, and 16 - 17 are therefore rejected for the same reasons as set forth above for claims 2 – 3. 


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090313055 A1 to Martin in view of US 20040096811 A1 to Anneswamy, and further in view of US 20210136537 A1 to Zaltzman et al (hereafter Zaltzman).

Claim 4. Martin, in view of Anneswamy and Hornthal, teaches the computer-implemented method of claim 1.  Martin does not teach the following limitations, however, Zaltzman teaches, 
further comprising: 
retrieving, from a client device, a new geographic region corresponding to a location of the client device; and (FIG. 1 ele 102 showing a client device; FIG. 5 and [0095] “The travel system 110 receives 505 a request for content recommendations for a specific user of the travel system 110 and also receives 510 the user's geographical location.”)
determining an accommodation recommendation for the desired curriculum scope and the new geographic region during a current time period. ([0047] “A travel system generates and provides personalized and geographically proximate content recommendations to a user of the travel system in order to inform the user of content objects (e.g., activities, restaurants, attractions, hotels, gatherings, bars, landmarks, a public event and the like) that are likely to be of interest to the user.”; and [0095] – [0097] teaching determining content objects to recommend to a user based on a user location and time characteristics)
This technique of Zaltzman is applicable to the system of Martin as they both share characteristics and capabilities, namely, they are directed to recommending accommodations to travelers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the accommodation recommendations based on a curriculum scope of Martin to include determining accommodation recommendations using geographic data from a user device as taught by Zaltzman. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Martin in order to provide more relevant content and a better experience for the users (see paragraph [0002] of Zaltzman).

Claims 11 and 18.  Claims 11 and 18 are directed to a system and computer readable medium.  Claims 11 and 18 recite limitations that are parallel in nature as those addressed above for claim 4, which are directed to a computer-implemented method.  Claims 11 and 18 are therefore rejected for the same reasons as set forth above for claim 4. 


Claims 5 – 7, 12 – 14, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090313055 A1 to Martin in view of US 20040096811 A1 to Anneswamy, and further in view of US 20070185744 A1 to Robertson (hereafter Roberson). 

Claim 5. Martin, in view of Anneswamy and Hornthal, teaches the computer-implemented method of claim 1.  Martin further teaches, 
further comprising: 
determining, (FIG. 9 showing accommodation recommendations based on a user’s required topics of interest; see also [0066])
transmitting, for display on a user interface at the client device, an itinerary including each of the accommodation recommendations. (FIG. 12 and 13 showing an itinerary on a user device with accommodation recommendations)

Regarding the limitation of, 
determining, for each geographic region of a nomadic travel itinerary, an accommodation recommendation for satisfying the desired curriculum scope;
	Martin doesn’t explicitly teach, for each geographic region of a nomadic travel itinerary.  FIG. 12 and 13 show booking multiple accommodations, which suggests the accommodations are determined for each geographic region of a nomadic travel itinerary. 
However, to the extent that Martin doesn’t explicitly teach the limitation, Robertson teaches for each geographic region of nomadic travel itinerary. Robertson [0171] “…the process branches to FIG. 23 to process an individual city and then returns to this process. Upon returning to this process, the system then branches to FIG. 10 to define a Lodging Establishment for the selected city. After returning from FIG. 10, the system determines 544 with there is another city of a selected country. If there is another city of a selected country, then the system selects 546 a next city and repeats the process by branching to FIG. 23.”
This technique of Robertson is applicable to the system of Martin as they both share characteristics and capabilities, namely, they are directed to recommending travel accommodations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining an accommodation recommendation for satisfying the desired curriculum scope of Martin to include each geographic region of a nomadic travel itinerary as taught by Robertson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Martin because a traveler could interactively enter customizing criteria such as the dates for travel and their personal interests and receive specific recommendations of activities, events and locations to visit. (see paragraph [0007] of Robertson).

Claim 6. Martin, in view of Anneswamy and Hornthal, and further in view of Robertson teach the computer-implemented method of claim 5. Martin further teaches,
the method further comprising: 
receiving, from the client device, an indication of a desire to book the itinerary; and ([0085] “…receive a booking decision from the user respecting a travel property displayed on the match results display…”)
booking a listing of each accommodation recommendation of the itinerary by populating to a booking data structure for the listing with user account data for a user of the client device. ([0085]”…book a room at the travel property for the user. The booking tool 330 may also be configured to save data respecting the chosen travel property in a user database 420 for future use.”)

Claim 7. Martin, in view of Anneswamy and Hornthal, and further in view of Robertson teach the computer-implemented method of claim 5.  Martin doesn’t explicitly teach the following limitation, however, Robertson teaches 
wherein each accommodation recommendation includes education destinations in the geographic region mapped to subsets of the time period. ([0171]  “FIG. 22 shows a process of looping through selected countries and cities and then branching to FIG. 23 for each city to create Day Segments containing Items of Interest.”; [0123] “…items of interest may include lodging establishments, dining establishments, activities or attractions.”)

Claims 12 – 14 and 19 – 20.  Claims 12 – 14 and 19 – 20 are directed to a system and computer readable medium.  Claims 12 – 14 and 19 – 20 recite limitations that are parallel in nature as those addressed above for claims 5 - 7, which are directed to a computer-implemented method.  Claims 12 – 14 and 19 – 20 are therefore rejected for the same reasons as set forth above for claims 5 - 7. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20160012538 A1 to Costaceque-Cecchi-Dimeglio et al teaches techniques for matching a user with educational institutions based on the user’s desired curriculum. 
US 20140006215 A1 to Hornthal is generally directed to determining destinations in different geographic regions that provide desired curriculum. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628